OFFICE    OF THE ATTORNEY          GENERAL   OF TEXAS
                                      AUSTIN




Bonorable    ho.  E. Slie~pard
Comptrollar    OS Publio  AcaQunt8
‘Austin,  ‘i‘s244

Dear fUr:




             Unbar aateof AU                                 nto6an opiaian
ai this Department u                                      atton   es Paysant8*
rioar st the kieral                                        Bill, &mate MU
467, tit*, aeg. 866.                                      a appreprlatioo
aa& ~~.by
        Baoat*                                         th fsgislaturo,ior
tb4 ~a@.minlstra                                       Sun6 prwimtionu oS.Chi
.aotQ~~am1~as




                                         tlom     set farth in the pro-
                                                 #la Aot, all of the
                                                ae Bill IN, Chapt8r 44,




     ia the *mtor Fuel Tax XefwAu Divl.Elcml*      lp p r v-
     priaticne wo hemby aendit;loned that the eqeJ@itW@
     6kd.l    not   e%Mad   the   tOt~'I'446iPtI    fiorp sualt f448."
                                                                    -.a.,   .‘~

                                                                    ,243


Hon. (ko.   !T. Sheppard,   &?


           SeOtlon 1 (h) of &net4 Bill 179, hate, Reg. f.se.,46th
Dc@aleturs likewise maksa en appropriationto the Rotor Fuel
Tar iterund tiviaion Or the Comptroller*s3frI0e Iuthc rollowing
language:
          "The Cozcptrollcrshe;1 deduct one ($1.00)Dollar
     rrou all such refunaa es e riling tee, uhIoh ies shall
     be deduoted rrom ths warrant lseucd In payment or mmh
     reruud, whloh seid rmhag ice 8hall bo rat eeide ror
     the uea and benefit or the Comptroller In the e&lnIs-
     tratlon end enroroeltsntof this eat, ee .uellde for
     the peyment or expensee In rumlehing the foxm or fn-
     roios of sx4mption provId4A r0r lw4in;  anu the 8aua
     Is hereby appropriatedror suah purpoeb.* (Undor-
     soaring ours)
              X0 mu8t rirst Qatermlns whEoh or these two appropriation8
 are oontrolllngbeiore we can exprers en opinion upon the sifeot OS
 the ‘Wmltation of Pepments" rider thanan. be thhk        the appro-
 priation laet mentioned, that is, the one embodied in hotion     1 (h)
 or s4me Bin 179, Acts, Reg. s48., 46th ~trgirktura rhouM OOB-
 trol over the rpealal xl&m appearing In the Qansral i)apartmcmtel
 Appropriation    Bill, hereInabovequoted, bsoaaae it repriWnt# the
 laet oxpreesfonoi the IagIelatureupon the subjeot and thoro is no
.recrl oonfliotbrtueeh the two, Quito~tma sooh appkepciation uould
 not bo operativebeyond two years, beoauso or the OOWtltUtlOMl
 re8trIotlonin this regrd. But, thou& oouobed in &mmral tera6,
 there Is en express appropriatton    from 6 Spi30lrI0fund.for a 600
 finite purport 60 aa to satisfy the regulrmentrr,    under the author-
 Itlea OS thlr State, ror a valid appropriation..Ths legislative
 raaord before ua rareals that the aot ooatainingthis appropriatIoft
 W&t to rlnel passage attsr the general departefintal    apprpprlation
 bill, end for the reason8 herelnefier etatab, we think It wan the
 intent   or the Legislaturethat its laet~appropriationshould sovorug
           This oo~oluelon Ia reenrorosd whhshwe ooneidsr the pur-
   ~8 and neocssdty for tha appropriationby Seatlon 1 (h) of Sfmate
r ill 179. Sootion 1 OS Senate Bill 179 Ie, in the meIn, en amend-
mmt. or the rsrund seations or Iiows Bill 847, Chapter 44, LLqt8,
.Reg.Sea,, 4Srb Lagieleturo,.a6emaa(ladby house Bill 749, Chepter
&O,..hcte,.Reg.Se.., 44th Legieleture,ooumonly known a4 the Motor
ru41 Tax tar. The entire aahome for a4mlnletsrLng    the refund prOA
 visiona of the Motor Pus1 Tax Len, for oontrollingthe purohaaer
                                                                        a-4




eon. COO,Ii.Sheppard, 63

0r   motor   tu42. for     r4rtinas night be cleimsb, rind for rogulet-
                         RhiCh
Ing the riling      suoh olaizm
                    0r            an4 the i6cmanot 0r rafund warrants
thereon,awas radically    altered  by tbe
                  .   .~ _. _.      .     - am&ding etatut?,
                                                       _-     +lth oon-
espuem moreaee i[l ootn me worK arm axpaueo inaiaenc zo trio
a4m.lnietretion or the Eotor Puel Tax Refund lew. The dC&Ili8tlVlti~t
deteils or the new Act relative to motor fuel       tax rafu.n&Sare too
lengthy to quote here, but it ie e3purant       from e reedlng or Section
1 of ~enett bill 179, dealing with this subject, that the adminis-
trative duties reeting upon the Comptrolleror Public Aoaounte
by virtue al thin new legielatlonare greatly lncraeet& otar ths
duties whioh were obargsd upon him under existin@ 'laglrletion.It
goss without saylng that .suohnew dutiee oraata new en& additional
            Aa illuotratfveof thie, we point to that portion or
%%?i       (4) Or stMt4    Bill 179 prWidin~.thtd     *the lnroloee~of
exemption required by this ect Shell be lurniehed,fret        or ooat,
by the Comptrollerto the lloansae. Au& no form Gr lnvoloe 0r
exemption shall be used by the dealer or near or refund motor rut1
other then tbosa Issued au4 furnlehad by the Comptroller."
           Eeoauet of these oonslderetlonsye SOL)a oleer reaeon
ror the appropriationby the legislaturein kectlon 1 (h) of henet.
t379,      or the prooetda rrom tbs 81.00 riling f44 ror rafund
          This appropriationis pert end perotl of t!m very act
oreetlk a&&ltlonaldutlea en4 eU&itionel expensee lncltltnt      to the
emnletratlon or the Motor Fuel Tax Refund Law, and there is en
txprts~ appropriationor all 0r the funds derived rr0m this filing
it4 *ror'tbt use en& benefit Ottthe Comptrollerin the edmlnlstratlon
end mforoezcent or thia irat,68 tit11es rGr the payment or expenses
in furnishing the ram    0r invoioe or erbleptlon provided r0r~ hsrtin.*
ks heretoforepointed out, the Comptrolleris required to furnish,
free or aoet, these lnvolots~or    tremption. The item for etat%onory
an4 printing oonteinetl in the Cenerel Cepertmentelhppropriatton      Bill
Is entirely inadequateto &over euoh expenses, in eadition to tba
ueual stationeryen& prlntine axptnsse of the hafund Dlvleion. Vie
think it mey be sold that the Legislaturewe8 oognizent of'this fact,
es well es of the fact that additional duties an& additionalax-
penees were sntalled by the enactment of Benate Bill 179, so aa to
aeuso the appropriationa,spsciflo as to amount end purpoee, in the
General DepartmentalkppropriationBill, theretoforeenaoted, to be
entirely lnadaqu8ta.    h'aaoathe appropriationLn sisnatt Bill 179,
epproprletingall funda erlsine     rrom refund iillng fees, to the
voter yucl fi'axkefund Ditlalon of the Comptroller*6Departmentfor
the edminietretionor the rerun& provisions or aald bill.
          Raring datermined tbai thle appropriation ie the OOB-
trolllne ona, we vi111now prooasd to a &etsrminetlonor the 6lfeot
tharaon 0r the WLinitation0r Payments* ola~u6 appearbig ae a gdntral
rider to L;enutsflill487, Reg. Sas;, 46th La~slatWe, o~maonly
Hon. ceo. Li.aIeppara, #4


known e6 the DepartmentalAppropriationBill. The rrcopeand effect
of this WLir31tatlon   of Payc?slts*rider upon the appropriation6ror
the various:utate departruents   oame od for the conalderetloait this
0rricf2,amI in DepartmentalOpinion :Jo.308Z, dirsot6d to Corernor
;rj.
   Lee 0*Da1~161,it wae held that the authority of the Board set up
by such rider, related only to surpluses in lurid6dedloatad or de-
voted to a dsjmrtmnt*a     use and b,snsiit,  but not appropriatedto that
departmctnteleewberethan in the *Llmltationot Pe)m6nta* alause.
matmuch a6 that portion or Soctlon 1 (h) of Senate Bill 179, under
conoldsratlonhere, ie an outright     appropriation   to th6 Comptroller*s
Department,or the Rsrund Di~iolon thamof, 0r all ma8          eoll66tab
iron filing re66, for the adu.lnlstratlon     and enforasmentof tha re-
runa provl6lons of the b"otorFuel Tax Law, it follows iron the tore-
going opinion that ths Board, aonetltutedby thp %lmltstlon of              '
P6yment6" rld6r of the Departraantsl   kppropdatlon Bill, would h6Ya
no authorlty over suoh fUd6.
           Trusting that this   ruriy amrwer6 your     Inquiry,w6 are
                                        Yours   very   truly




           APPROVEDSm 5, 1939

               ~.akcu,
            ATTORNEYGENMAL OF TEXAS